Citation Nr: 1757339	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-46 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 10, 2010 for the award of service connection for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2017, the Veteran filed a claim for an increased rating for bilateral hearing loss.  Later that month, the RO advised the Veteran that it would not be adjudicating his increased rating claim because it was currently on appeal.  However, the only issue presently before the Board is entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.  As the Veteran's June 2017 increased rating claim for bilateral hearing loss has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A September 2011 Board decision denied entitlement to an effective date earlier than August 10, 2010 for the award of service connection for bilateral hearing loss; the Veteran did not appeal that decision.
 




CONCLUSION OF LAW

The appellant's freestanding claim for an effective date earlier than August 10, 2010 for the award of service connection for bilateral hearing loss is not authorized by law.  38 U.S.C. §§ 7103, 7104, 7252 (2012); 38 C.F.R. § 20.1100 (2017); Rudd v. Nicholson,       20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2011 rating decision, service connection was granted for bilateral hearing loss, and a 20 percent rating was assigned, effective August 10, 2010.  Thereafter, the Veteran appealed the effective date for the award of service connection for bilateral hearing loss.  In a September 2011 decision, the Board denied the Veteran's claim for an effective date earlier than August 10, 2010 for   the award of service connection for bilateral hearing loss. The Veteran did not  appeal that decision and it is final.  See 38 U.S.C. § 7252; 38 C.F.R. § 20.1100.

The Veteran asserts that he is entitled to an effective date of 2002 because that is when he first filed a service connection claim for hearing loss.  In a December 2016 written statement, the Veteran's representative asserted that if there was sufficient evidence to grant service connection in 2010 without the Veteran's service treatment records, then there was also sufficient evidence to grant service connection in 2006, when the Veteran filed his previous service connection claim.  

Although the RO adjudicated the freestanding claim for an earlier effective date in   the November 2013 rating decision, VA regulations do not provide for freestanding claims for an earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed decision).  Because the September 2011 Board decision is final,     the only basis for challenging the effective date assigned for the grant of service connection for bilateral hearing loss is a motion to revise the September 2011 Board decision based on clear and unmistakable error (CUE).  See id.  However, no such motion has been filed.  See 38 C.F.R. § 20.1404 (a motion for revision of a Board decision based on CUE must be in writing and meet certain other requirements).  

As the Veteran is seeking to vitiate the finality of the September 2011 Board decision by filing a freestanding claim for an earlier effective date, the law requires dismissal of the Veteran's claim. Rudd, 20 Vet. App. at 299-300; see also Sabonis v. Brown,     6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).   


ORDER

The claim for an effective date earlier than August 10, 2010 for the award of service connection for bilateral hearing loss is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


